Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1, 3-20 are being allowed.

Terminal Disclaimer
The terminal disclaimer filed on 08/30/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded and approved on 08/30/2022.

	
Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Zimring et al. (US 20190321732 A1) teaches the various implementations described herein include methods, devices, and systems for interactive cloud gaming. In one aspect, an interface device with processors and memory storing an application program is used for cloud gaming. The interface device includes a communication module for receiving and/or transmitting messages and media streams between the interface device, a game controller, and a remote gaming server. The interface device further includes an output module configured to provide output of the application to an input of a display device coupled to or integrated with the interface device. The application is configured to implement a first mode in which the interface device processes and displays outputs associated with substantially all messages transmitted by the game controller, and a second mode in which the interface device processes and displays a predefined subset of messages from the game controller and displays gaming media streams from the gaming server.
Blackburn et al. (US 20150095933 A1) teaches disclosed herein a user device. The user device comprises a network interface for connecting to an internet. The user device comprises a processor configured to execute a client application having a user interface. The client application is configured to detect a media device which is capable of communicating with the user device via a local connection; said local connection is not over the internet. The client is configured to cause the detected media device to display a pairing code--the causation being effected via said local connection--and to present, via the user interface, an option to input the displayed code. The client is configured to transmit the inputted code to the internet to establish a pairing relationship with the media device. The established pairing relationship enables interaction between the user device and the media device. A corresponding method, computer program product and media device are also disclosed.
The combination of Zimring et al. and Blackburn et al. fail to disclose “A system comprising: at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to: receive at least one image from a camera of a simulation controller, the image being of a display of a display device (DD) and indicating an identification (ID) of the DD with display; send the image to a simulation server on a communication path that does not include the DD, the communication path being at least in part wireless; send user credentials stored in the controller to the simulation server; responsive to sending the image and the user credentials being valid, receive from the server, at a network address of the DD, the network address being indicated by the at least one image, a simulation for presentation thereof on the display under control of the simulation controller” as recited in the independent claims.
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitations of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        8/31/22

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        8/31/2022